Citation Nr: 1644280	
Decision Date: 11/22/16    Archive Date: 12/01/16

DOCKET NO.  11-10 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus. 

3.  Entitlement to service connection for an ear infection disability, to include as secondary to a bilateral hearing loss disability. 

4.  Entitlement to service connection for a neck disability. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel
INTRODUCTION

The Veteran served on active duty from February 1944 to March 1946, from March 1949 to November 1949, and from December 1949 to January 1951.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In March 2015, the Board remanded the appeal to the Agency of Original Jurisdiction (AOJ) for additional evidentiary development.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  There is also a paperless, electronic record in the Virtual VA system.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for a neck disability is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's current bilateral hearing loss disability was not manifested during his active service or for many years thereafter, and is not shown to be causally or etiologically related to his active service.

2.  The Veteran's current tinnitus was not manifested during his active service or for many years thereafter, and is not shown to be causally or etiologically related to his active service.

3.  A chronic ear infection disability is not currently manifest and did not manifest at any point during the appeal period.


CONCLUSIONS OF LAW

1.  A bilateral hearing loss disability was not incurred in or aggravated by service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2015).

2.  Tinnitus was not incurred in or aggravated by service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2015).

3.  A chronic ear infection disability was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The VCAA applies to the instant claims of entitlement to service connection for a bilateral hearing loss disability, tinnitus, and an ear infection disability. 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice should be provided prior to an initial unfavorable RO decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  This notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).

The Veteran was provided all required VCAA notice in August 2009 and October 2009 letters, prior to the initial adjudication of the claims.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In this case, VA obtained the Veteran's service treatment records (STRs) and post-service treatment records.  In addition, the Veteran was provided with VA examinations in September 2009, March 2016, and April 2016.  As the examinations included reviews of the pertinent medical history, clinical findings, and diagnoses, and were supported by medical rationale, the Board finds that the evidence is adequate to make a determination on these claims.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

In March 2015, the Board remanded the Veteran's claims to provide him with VA examinations to determine the nature and etiology of his claimed disabilities and to obtain the most recent treatment records.  As the requested development has been completed, no further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claims for service connection are thus ready to be considered on the merits.

II.  Service Connection 

To establish direct service connection, a veteran must show:  (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and, (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The requirement that a current disability exist is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

For a veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for organic diseases of the nervous system, which manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.  

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  

Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to the period of military service, establishes that the disease was incurred during the active military service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

In order to prevail under a theory of secondary service connection, there must be: (1) evidence of a current disorder; (2) evidence of a service-connected disability; and, (3) medical nexus evidence establishing a connection between the service-connected disability and the current disorder.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

In addition, the regulations provide that service connection is warranted for a disorder that is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  

Any additional impairment of earning capacity resulting from an already service-connected disability, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected disability, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  

When service connection is thus established for a secondary disorder, the secondary disorder shall be considered a part of the original disability.  Id.

The Board notes that 38 C.F.R. § 3.310 was amended, effective October 10, 2006.  Under the revised § 3.310(b) (the existing provision at 38 C.F.R. § 3.310(b) was moved to sub-section (c)), any increase in severity of a nonservice-connected disease or injury proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the disease, will be service connected.  

In reaching this determination as to aggravation of a nonservice-connected disorder, consideration is required as to what the competent evidence establishes as the baseline level of severity of the nonservice-connected disease or injury (prior to the onset of aggravation by service-connected disability), in comparison to the medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  

These findings as to baseline and current levels of severity are to be based upon application of the corresponding criteria under the Schedule for Rating Disabilities (38 C.F.R. part 4) for evaluating that particular nonservice-connected disorder.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006).

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 Vet. App. 1 (1999); see 38 C.F.R. § 3.303(a). 

When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); see 38 C.F.R. §§ 3.102.  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365. 

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not specifically discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board provide reasons for rejecting evidence favorable to the Veteran. 

A.  Bilateral Hearing Loss and Tinnitus

The Veteran contends that his bilateral hearing loss disability and tinnitus were caused by in-service noise exposure.  The Board has conceded the Veteran's in-service noise exposure.
In September 2009, the Veteran was afforded a VA audiological examination to determine the nature and etiology of his bilateral hearing loss disability and tinnitus.  The Veteran reported that he fell and hurt his neck while he was in service.  After his fall, he began having ear infections.  The Veteran worked in construction for 42 years without hearing protection devices after his separation from service.  There was no significant recreational noise exposure.  The Veteran stated that he developed bilateral tinnitus 10 years prior to the examination.  The VA examiner opined that based on the timeframe of onset provided by the Veteran, the tinnitus was not likely due to military noise exposure.  The VA examiner diagnosed bilateral sensorineural hearing loss.  She opined that due to the Veteran's long history of occupational noise exposure and the lack of frequency specific audiometric information at the time of his discharge from service, she could not determine the etiology of the bilateral hearing loss without resorting to speculation.

In March 2016, the Veteran was afforded another VA examination to determine the nature of his bilateral hearing loss disability and tinnitus.  The VA examiner confirmed the diagnoses of bilateral sensorineural hearing loss and tinnitus.  The VA examiner opined that the Veteran's bilateral hearing loss was less likely than not caused by his active service.  The Veteran was only offered a whispered voice test at separation, which the examiner stated cannot rule out or identify high frequency or unilateral hearing loss.  She elaborated that while the Veteran was exposed to noise in service, he worked in construction for over 40 years with some degree of noise.  The Veteran did not have a hearing test until 2009 and reported that he had not noticed a lot of trouble hearing until around that time.  She summarized that based on the time frame between service, the Veteran's first hearing test, and his report of hearing loss, it was less likely than not that his bilateral hearing loss was related to in-service noise exposure.  The VA examiner concluded that the Veteran's bilateral hearing loss was most likely due to occupational noise exposure after service.  Additionally, she opined that it was less likely than not that the Veteran's tinnitus was caused by in-service noise exposure due to the time frame of onset.

There are no other nexus opinions of record.  The Board has considered the Veteran's contention that his bilateral hearing loss disability and tinnitus were caused by in-service noise exposure.  While the Board concedes the Veteran's in-service noise exposure, it finds that the VA medical opinions are more probative than the Veteran's lay contentions regarding the etiology of the bilateral hearing loss and tinnitus.  Specifically, the VA examiners' medical opinions were based on consideration of the Veteran's lay statements, reviews of the record, in-person examinations, and medical expertise.

The Veteran reported at his March 2016 VA examination that he first noticed hearing loss in 2009.  Again, the Veteran's active duty ended in 1951.  This lengthy period without treatment for hearing loss or tinnitus weighs against the claims.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (holding that service incurrence may be rebutted by the absence of medical treatment of the claimed disorder for many years after the military discharge). 

Furthermore, the Veteran is not entitled to direct service connection for these claims based on continuity of symptomatology since the first manifestations of bilateral hearing loss and tinnitus occurred many years after his separation from active service.  An organic disease of the nervous system, including bilateral sensorineural hearing loss and tinnitus, was not "noted" during service.  38 C.F.R. § 3.303(b).  Therefore, presumptive service connection and service connection based on continuity of symptomatology is not warranted for these claims.  38 U.S.C.A. 
§§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a); see Walker, 708 F.3d at 1331. 

For all of these reasons, service connection for a bilateral hearing loss disability and tinnitus is not warranted.

B.  Ear Infection Disability

The Veteran contends that he has an ear infection disability that was caused by or aggravated beyond its natural progression by his bilateral hearing loss.

In April 2016, the Veteran was afforded a VA examination to determine the nature and etiology of his claimed ear infection disability.  The VA examiner reported that the Veteran had been diagnosed with chronic suppurative otitis media during the 1990s.  The Veteran indicated that he had ear infections while he was in service, but denied current problems with ear infections.  He was not taking continuous medication for ear infections.  Upon examination, the external ear and ear canal were normal.  The right tympanic membrane had dull light reflection and the left tympanic membrane had erythema.  There were no other pertinent physical findings, complications, condition, signs, or symptoms related to his previously diagnosed chronic suppurative otitis media.

The Veteran's private treatment records dated in 2014 are positive for complaints of sinusitis, but are silent for a current diagnosis of ear infections.  The Veteran's VA problem lists and treatment records are silent regarding a current diagnosis of ear infections.

The Board has considered the Veteran's statements regarding his claimed ear infection disability.  The Veteran is competent to provide evidence of that which he experiences, including his symptomatology and medical history.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In addition, lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis; or, (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  In his April 2011 VA Form 9, the Veteran wrote that he had some ear infections over the years.  At the April 2016 VA examination, the Veteran indicated that he had ear infections while he was in service, but denied current problems with ear infections.  Even if accepted as both competent and credible, the Veteran's own statements establish that he has had ear infections, but do not establish that he has a current ear infection disability.  As the statements do not assert that the Veteran has a current disability regarding his claimed ear infection disability, they are of no probative value with respect to establishing a current disability. 

In this instance, the Board concludes that the most probative evidence establishes that the Veteran does not currently have an ear infection disability.  The existence of a current disability is the cornerstone of a claim for VA disability benefits.  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  In the absence of current disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Likewise, in order for a veteran to qualify for entitlement to compensation under those statutes, he or she must prove existence of a disability, and one that has resulted from a disease or injury that occurred in the line of duty.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  In this case, there is no disability that resulted from a disease or injury.  

Under the circumstances, the Veteran has not met the regulatory requirements to establish service connection under any theory of entitlement and service connection must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  Here, however, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for a bilateral hearing loss disability is denied.

Service connection for tinnitus is denied. 

Service connection for an ear infection disability, to include as secondary to a bilateral hearing loss disability, is denied. 


REMAND

The Veteran contends that his current degenerative arthritis of the cervical spine was caused by a fall he sustained in service.  In April 2016, the Veteran underwent a VA examination to determine the nature and etiology of his current cervical spine disability.  The VA examiner diagnosed the Veteran with degenerative arthritis of the cervical spine.  The examiner opined that the Veteran's current cervical spine disability was less likely than not incurred in service.  She elaborated that there were no documented complaints of neck pain or injury while the Veteran was on active duty or within one year of separation from the military.  The Veteran's assertion that he fell in-service is competent and credible.  The Board finds that the VA examiner's opinion is inadequate as the rationale is solely based on a lack of medical documentation and does not address the Veteran's competent and credible lay assertion that he injured his neck when he fell in service.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed Cir. 2006).  Thus, the question remains as to whether any current neck disability is etiology related to his reported fall during service.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Refer the Veteran's VA claims file to the VA examiner who conducted the April 2016 VA examination, or if unavailable, another suitably qualified VA medical professional, for a supplemental opinion as to the etiology of the Veteran's currently diagnosed degenerative arthritis of the cervical spine.  

If, after review of the claims file, the examiner determines that another VA examination is necessary, such must be scheduled and the Veteran must be notified.

The examiner should state whether it is at least as likely as not (50 percent probability or greater) that the Veteran's current degenerative arthritis of the cervical spine is etiologically related to his active service.  

In providing this opinion, the examiner should specifically address the Veteran's credible contention that he injured his neck in service when he fell.  For the purpose of rendering the opinion, the VA examiner should find the Veteran competent and credible.

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached must be provided.  If any requested opinion cannot be provided without resort to speculation, the examiner should state and explain why an opinion cannot be provided without resort to speculation.

2.  Upon completion of the above, readjudicate the issue on appeal.  If the benefit remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


